Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Fuwa (JP 2016-069508 A) in view of Cheal (U.S. PG Pub. No. 2008/0197541 A1)
An English-language machine translation of Fuwa, which is attached, has been used in setting forth this rejection, and the paragraph numbers referred to herein are those of Fuwa. In paragraph 12 Fuwa discloses a sliding member in which a coating is formed on a sliding surface, where the coating contains a resin and a solid lubricant, where the solid lubricant can be ultra-high molecular weight polyethylene (UHMWPE). In paragraph 24 Fuwa discloses irradiating the UHMWPE to form crosslinked UHMWPE, as recited in the first step of claim 1. In paragraphs 37 and 43 Fuwa discloses mixing the crosslinked UHMWPE with a resin, as recited in the second step of claim 1. In paragraph 44 Fuwa discloses forming a sliding layer on a base material, as 
Fuwa does not specifically disclose irradiating the UHMWPE in a sealed state, as recited in the first step of claim 1, and while Fuwa discloses in paragraph 23 that the irradiation is not particularly limited, Fuwa does not disclose irradiating with the specific dose recited in claim 2.
Cheal, in paragraph 17, discloses that irradiating UHMWPE with a dose of about 5 to about 10 Mrad (about 50 to about 100 kGy), within the range recited in claim 2, results in UHMWPE with a good trade-off between wear resistance and mechanical properties for most applications. In paragraph 24 Cheal discloses that the UHMWPE is preferably sealed in barrier packaging with a nitrogen environment for irradiation, meeting the limitations of claim 1 regarding the UHMWPE being in a sealed state. 
It would have been obvious to one of ordinary skill in the art to perform the irradiation step of Fuwa with the UHMWPE in a sealed state, as taught by Cheal, since Cheal teaches in paragraphs 23-24 that the irradiation is advantageously performed in an oxygen-free environment, and it would have been obvious to one of ordinary skill in the art to perform the irradiation of Fuwa by applying the radiation dose taught by Cheal, since Cheal teaches that the dose leads to a good trade-off between wear resistance and mechanical properties for most applications.

Claims 3, 5-8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fuwa in view of Merrill (U.S. PG Pub. No. 2012/0016051).

i) Fuwa does not disclose UHMWPE having the melting point recited in claim 3.
ii) Fuwa does not specifically disclose a sliding member comprising both molybdenum disulfide and graphite. This relates to claim 13.
With respect to i), Merrill discloses in paragraphs 11-13 articles made from irradiated, crosslinked UHMWPE. In paragraph 36 Merrill discloses that the articles from sliding surfaces in conjunction with a mating member. In paragraph 51 Merrill discloses that the UHMWPE has two or three melting peaks, where preferably at least some of the melting peaks are in ranges overlapping or encompassing the range recited in claim 3. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
	It would have been obvious to one of ordinary skill in the art to use the irradiated and crosslinked UHMWPE of Merrill, having melting peaks in ranges overlapping or encompassing the claimed range, as the UHMWPE of Fuwa, since Merrill discloses in paragraph 36 that the materials of Merrill experience less breakdown at sliding surfaces relative to prior art UHMWPE articles. Claims 3 and 5-8 are therefore rendered obvious by Fuwa and Merrill.
With respect to ii), Fuwa discloses in paragraph 28 that both molybdenum disulfide are preferred solid lubricants from the standpoint of load resistance and lubricity, and that two or more of the solid lubricants can be used in combination. Additionally, case law holds that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). Claim 13, which recites a sliding member comprising both molybdenum disulfide and graphite, is therefore also rendered obvious by Fuwa and Merrill.

Claims 4 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fuwa in view of Merrill as applied to claims 3, 5-8, and 13 above, and further in view of Sekiguchi (JP 58-157830 A).

An English-language abstract and machine translation of Sekiguchi, which is attached, are used in setting forth this rejection, and the paragraph and line numbers referred to herein are those of the English language translation. In the abstract, Sekiguchi discloses a sliding sheet prepared from UHMWPE, where the sheet is crosslinked by ionizing radiation to provide a gel fraction of 60 to 90%, preferably 70 to 80%, within the ranges recited in claims 4 and 9. Preparing the UHMWPE of Fuwa and Merrill to have the gel fraction of Sekiguchi therefore leads to a sliding member meeting the limitations of claims 4 and 9-12.
It would have been obvious to one of ordinary skill in the art to prepare the UHMWPE of Fuwa and Merrill to have the gel fraction of Sekiguchi, since Sekiguchi teaches in paragraph 1, lines 64-68 (lines 27-31 of the second page of the translation) that the use of UHMWPE having gel fractions outside the claimed ranges leads to unfavorable properties for the sliding members prepared from the UHMWPE.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771